DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112. Examples of some unclear, inexact or verbose terms used in the specification are: °/mm. Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “free melt elevation level” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
The drawings are objected to because figs 2A, 2B, 11A, 11B, 12A, 12B recite “BL”, but the specification does not describe what “BL” means. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The recited in claim 1 “…supplying power to the bottom heater, the side heater, or both the bottom heater and side heater to thereby heat the crucible comprising the initial charge of polycrystalline silicon to cause a silicon melt to form in the crucible, wherein the power supplied to the side heater is greater than the power supplied to the bottom heater …” constitutes an indefinite subject matter. While reciting a broad limitation “supplying power to the bottom heater, the side heater, or both the bottom heater and side heater”, the claim also clearly recite “the power supplied to the side heater is greater than the power supplied to the bottom heater”, e.g., the power supplied to both the side heater and the bottom heater, a narrower limitation. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Therefore, the metes and bounds of claim 1 are not readily ascertainable. 
The recited in claim 1 "… the silicon melt has a free melt elevation level …” constitutes an indefinite subject matter. It is not clear what “a free melt elevation level” means, or which portion is considered as “a free melt elevation level”. Therefore, the metes and bounds of claim 1 are not readily ascertainable. Clarification and/or correction are/is required. Claims 2-23 are rejected because they depend on claim 1.
The recited in claim 1 "… over at least about 85% of the radial length of the solid main body of the single crystal silicon ingot…” constitutes an indefinite subject matter. There is insufficient antecedent basis for this limitation "the radial length" in the claim. It is also not clear what “over at least about 85% of the radial length of the solid main body of the single crystal silicon ingot” means. Therefore, the metes and bounds of claim 1 are not readily ascertainable. Clarification and/or correction are/is required. Claims 2-23 are rejected because they depend on claim 1.
Claim 1 recites the limitation "the molten silicon". There is insufficient antecedent basis for this limitation in the claim. For examining purpose, this limitation is interpreted as “the silicon melt”.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “at least about 75 millimeters, about 100 mm, or at least about 100 millimeters”, and the claim also recites “about 75 mm” which is the narrower statement 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “at least about 150 mm”, and the claim also recites “about 150 mm” which is the narrower statement of the range/ limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The recited in claim 6 "… the radial length …” constitutes an indefinite subject matter. It is not clear what “the radial length” means. Therefore, the metes and bounds of claim 6 are not readily ascertainable. Clarification and/or correction are/is required. 
The recited in claim 7 "… over at least about 85% of the radial length of the solid main body of the single crystal silicon ingot…” constitutes an indefinite subject matter. It is not clear what “over at least about 85% of the radial length of the solid main body of the single crystal silicon ingot” means. Therefore, the metes and bounds of claim 7 are not readily ascertainable. For examining purpose, this limitation is interpreted as “the radial diameter.” Clarification and/or correction are/is required. 

The recited in claim 9 "… over at least about 85% of the radial length of the solid main body of the single crystal silicon ingot…” constitutes an indefinite subject matter. It is not clear what “over at least about 85% of the radial length of the solid main body of the single crystal silicon ingot” means. Therefore, the metes and bounds of claim 9 are not readily ascertainable. Clarification and/or correction are/is required. 
The recited in claims 10, 12 and 14 "… a temperature gradient along a meniscus curve between the melt-solid interface and the free melt elevation level has an average value of at least about 0.16°/mm…” constitutes an indefinite subject matter. Apparently “°/mm” is not a unit for temperature gradient; it is not clear what “a temperature gradient along a meniscus curve between the melt-solid interface and the free melt elevation level has an average value of at least about 0.16°/mm” means. Therefore, the metes and bounds of claims 10, 12 and 14 are not readily ascertainable. For examining purpose, this limitation is interpreted as “a temperature gradient along a meniscus curve between the melt-solid interface and the free melt elevation level has an average value of at least about 0.16°C/mm.” Clarification and/or correction are/is required. 
The recited in claims 11, 13 and 15 "… a temperature gradient along a meniscus curve between the melt-solid interface and the free melt elevation level has an average value of at least about 0.18°/mm…” constitutes an indefinite subject matter. apparently 
The recited in claims 10-20  "… a total length of the solid main body…” constitutes an indefinite subject matter. It is noted that parent claim 1 recites “a total axial length of the solid main body”; it is not clear whether “a total length of the solid main body” refers to the “total axial length of the solid main body” or not. Therefore, the metes and bounds of claims 10-20 are not readily ascertainable. Clarification and/or correction are/is required. 
The recited in claims 10-15  "… a meniscus curve…” constitutes an indefinite subject matter. It is noted that parent claim 1 recites “a meniscus”; it is not clear whether the “meniscus curve” is related to the meniscus as recited in parent claim 1, or not.  Therefore, the metes and bounds of claims 10-15 are not readily ascertainable. Clarification and/or correction are/is required. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 23 recites the broad recitation “at least 10%”, and the claim also recites “at least 15%” which is the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1, 2 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al (US 20060005761 A1, “Kulkarni”), and further in view of Ryu et al (US 20120279438 A1, “Ryu”).
Regarding claim 1, Kulkarni (entire document) teaches a method of preparing a single crystal silicon ingot by the Czochralski method, the method comprising adding an initial charge of polycrystalline silicon to a crucible 19 contained within a growth chamber 15 (figs 1 and 5, 0028 and 0036), wherein the crucible 19 comprises a bottom wall and a sidewall (figs 1 and 5),  the growth chamber 15 comprises a second/bottom heater 56 located next to the bottom wall of the crucible 19 (fig 5A, 0048), a heater 21 surrounding the crucible 19 (side heater) (0036, 0038 and 0048), e.g., located next to the sidewall; supplying power to the side heater to thereby heat the crucible comprising the initial charge of polycrystalline silicon to cause a silicon melt to form in the crucible (0036), e.g., power only suppled to the side heater and no power supplied to the bottom heater, meeting the limitation the power supplied to the side heater is greater than the power supplied to the bottom heater; the silicon melt has a free melt elevation level (figs 1 and 5); contacting a seed crystal 35 with the silicon melt contained within the crucible (0028  and 0038); withdrawing the seed crystal from the silicon melt in a direction perpendicular to the melt elevation level at an initial pull rate to thereby form a solid 
Kulkarni teaches a seed crystal above, but does not explicitly teaches the seed crystal being silicon seed crystal and a reflector. However Ryu (entire document) teaches a Czochralski method of producing a single crystal silicon ingot, wherein a silicon seed crystal and a reflector are used for producing the ingot (0019-0022). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Kulkarni per teachings of Ryu in order to provide controlled conditions for growing a silicon single crystal with reduced dislocation in the grown ingot (Ryu abstract). It is noted that the claimed In re Leeson Corp. 185 USPQ 156; In re Edwards 128 USPQ 387; Stalego v. Heymes 120 USPQ 473, 478 (CCPA); Ex parte Hart 117 USPQ 193; In re Freeman 44 USPQ 116 (CCPA); In re Sweeney 72 USPQ 501 (CCPA).
Kulkarni/Ryu teaches the silicon melt and an axial temperature gradient (Kulkarni abstract, 0028, 0038, 0047-0049; Ryu 0019, 0025 and 0028), same material/factor of determining the heat flux for example as described in the instant specification (for example [0062]-[0063] of instant PGPUB US 2021/0269936 A9). Therefore “a heat flux in an axial direction between the melt-solid interface and the free owl elevation level during growth of at least 40% of a total axial length of the solid main body of the single crystal silicon ingot has an absolute value of at least about 20,000 W/m2 over at least about 85% of the radial length of the solid main body of the single crystal silicon ingot” are reasonably expected because a similar process/method is expected to produce similar results/effects. Also, if the composition is physically the same, it must have the same properties. “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01 II.

Regarding claims 5 and 6, Kulkarni/Ryu teaches that a diameter of the main ingot body is greater than about 300 mm (Ryu 0018), meeting the claim.
Regarding claims 7, 8 and 9, as addressed above, Kulkarni/Ryu teaches the silicon melt and an axial temperature gradient, same material/factor of determining the heat flux for example as described in the instant specification (for example [0062]-[0063] of instant PGPUB US 2021/0269936 A9). Therefore “wherein the heat flux in the axial direction between the melt-solid interface and the free melt elevation level during growth of at least 60% of the axial length of the solid main body of the single crystal silicon ingot has an absolute value of at least about 20,000 W/m2” over at least about 85% of the radial length of the solid main body of the single crystal silicon ingot” as recited in claim 7, “the heat flux in the axial direction between the melt-solid interface and the free melt elevation level during growth of at least 80% of the axial length of the solid maim body of the single crystal silicon ingot has an absolute value of at least about 20,000 W/m2 over at least about 80% of the diameter of the solid main body of the single crystal silicon ingot” as recited in claim 8 and “the heat flux in the axial direction between the melt-solid interface and the free melt elevation level during growth of at least 90% of a total length of the solid maim body of the single crystal silicon ingot has an absolute value of at least about 20,000 W/m2 over at least about 85% of the radial length of the solid main body of the single crystal silicon ingot” as recited in claim 9 are reasonably expected because a similar process/method is expected to produce similar In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01 II.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni/Ryu as applied to claim 1 above, and further in view of Kanda et al (US 20030140843 A1, “Kanda”).
Regarding claims 3 and 4, Kulkarni/Ryu teaches the silicon ingot (apparently having a length), but does not explicitly teach that the total axial length of the solid main body of the single crystal silicon ingot is at feast about 1100 mm as recited in claim 3 or between about 1200 mm and about 1300mm as recited in claim 4. However Kanda (entire document) teaches a Czochralski method of producing a single crystal silicon ingot, wherein the produced silicon single crystal has a length of the cylindrical body of 1200mm (0041). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Kulkarni/Ryu per teachings of Kanda in order to produce silicon single crystals having dislocation cluster-free region with high productivity (Kanda 0001 and 0051).
Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni/Ryu as applied to claim 1 above, and further in view of Milind SKulkarni et al (US 20070269361 A1, “Milind”).
.
Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni/Ryu as applied to claim 1 above, and further in view of Keiichi Takanashi (US 20090064923 A1, “Takanashi”).
Regarding claims 16, 17, 18, 19, 20 and 21, Kulkarni/Ryu teaches growing the solid main body of the single crystal silicon ingot as addressed above, but does not explicitly teaches that a temperature of the molten silicon in the meniscus is at least 1691K or 1692K as measured at the free melt elevation level. However Takanashi (entire document) teaches a method of producing a silicon single crystal, wherein a temperature of the silicon melt is controlled in order to control the meniscus for In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni/Ryu as applied to claim 1 above, and further in view of Hong et al (US 20070022943 A1, “Hong”).
Regarding claim 22, Kulkarni/Ryu teaches the cusp magnetic field applied to the silicon melt during growth of the main body of the single crystal silicon ingot is derived from coils (Kulkarni 0049), but does not explicitly teaches an upper magnetic coil and a lower magnetic coil, wherein an upper magnetic field strength derived from the upper magnetic coil is greater than a lower magnetic field strength derived from the lower magnetic coil. However Hong (entire document) teaches a method of producing silicon In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 22, Kulkarni/Ryu teaches the cusp magnetic field applied to the silicon melt during growth of the main body of the single crystal silicon ingot is derived from coils (Kulkarni 0049), but does not explicitly teaches an upper magnetic coil and a lower magnetic coil, wherein an upper magnetic field strength derived from the upper magnetic coil is greater than a lower magnetic field strength derived from the lower magnetic coil. However Hong (entire document) teaches a method of producing silicon single crystal, wherein that the cusp magnetic field applied to the silicon melt during growth of the main body of the single crystal silicon ingot is derived from an upper magnetic coil and a lower magnetic coil (0012, 0035, 0105 and claim 10), wherein a ratio of upper/lower fields is increased to 4.09 (0103-0106), reading on an upper magnetic In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HUA QI/           Primary Examiner, Art Unit 1714